DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-28 of U.S. Patent No. 11,016,590. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-28 of U.S. Patent No. 11,016,590 encompass or include that which is recited in claims 1-20 of the present patent application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,732,753. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of U.S. Patent No. 10,732,753 encompass or include that which is recited in claims 1-20 of the present patent application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,712,850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of U.S. Patent .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald et al. (US 2010/0031590) [hereinafter Buchwald].
Regarding independent claim 1, Buchwald discloses a cover glass and frame system (Figs. 1-4; paragraphs [0022-0023]) comprising a frame comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface, a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width (Figs. 1-4, frame 4; paragraphs [0018-0021]), a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface (Fig. 4, frame 4), a glass substrate (Fig. 4, glass pane 2) disposed on and attached to the first frame surface, the glass substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface with a thickness defined as a distance between the first 
The limitation “for a vehicle interior system” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for a vehicle interior system” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Buchwald fails to specifically teach the glass substrate having a thickness of 1.5 mm or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass thickness in Buchwald to be 1.5 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior 
Regarding claim 2, Buchwald teaches the glass substrate having a radius of curvature (paragraph [0036]), but fails to specifically teach the radius of curvature being in a range from about 20 mm to about 1500 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass thickness in Buchwald to be 1.5 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claims 4 and 5, Buchwald fails to specifically teach the frame width being in a range from about 5 cm to about 250 cm, and the frame length being in a range from about 5 cm to about 250 cm. It would have been an obvious matter of design choice to modify the frame in Buchwald to have a frame width in a range from about 5 cm to about 250 cm, and a frame length in a range from about 5 cm to about 250 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claims 6 and 7, Buchwald fails to specifically teach the frame width being about 0.9 times the width of the glass substrate or less, and the frame length being about 0.9 times the length of the glass substrate or less. It would have been an obvious matter of design choice to modify the frame in Buchwald to have the frame width being about 0.9 times the width of the glass substrate or less, and the frame length being about 0.9 times the length of the glass substrate or less, since such a modification would have involved a mere change in the size of a 
Regarding claims 8 and 9, Buchwald fails to specifically teach the frame width being about 1.2 times the display width or greater, and the frame length being about 1.2 times the display length or greater. It would have been an obvious matter of design choice to modify the frame in Buchwald to have the frame width being about 1.2 times the display width or greater and to have the frame length being about 1.2 times the display length or greater, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 10, claim 10 recites “provides mechanical alignment for positioning the display module within the frame opening” which is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Buchwald clearly teaches all the structural limitations of the claimed cover glass and frame system. Accordingly, Buchwald is capable of performing the intended use recited in claim 10. 

s 1, 2, 4-11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wildner et al. (US 2015/0351272) [hereinafter Wildner] in view of Fujii et al. (WO 2016/125713) [hereinafter Fujii].
Regarding claim 1, Wildner discloses a cover and frame system (Figs. 1-2) comprising a frame comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface, a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width (Fig. 1, frame 2), a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface (Fig. 1, frame 2), a transparent cover substrate (Fig. 1, transparent cover 3) disposed on and attached to the first frame surface, the transparent cover substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface with a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width, and wherein the width of the cover substrate is greater than the frame width (Fig. 2), the length of the cover substrate is greater than the frame length (Fig. 2), and a display module (Figs. 1-2, display 1) can be disposed in the frame opening within the interior surface (Fig. 2), wherein the display module has a display width that is less 
The limitation “for a vehicle interior system” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for a vehicle interior system” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Wildner fails to teach the transparent cover being glass and having a thickness of 1.5 mm or less.
Fujii teaches a display having a transparent surface cover, wherein the cover is made of glass having a thickness of 1.5 mm or less for the purpose of providing a cover having reduced weight and sufficient strength (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover in Wildner to be a glass cover having a thickness of 1.5 mm or less as suggested by Fujii in order to provide a light weight cover having sufficient strength.
Regarding claim 2, Wildner teaches the cover can be curved, but fails to teach the cover or frame specifically having a radius of curvature in a range from about 20 mm to about 1500 mm. Fujii teaches a display having a transparent surface cover, wherein the cover is made of 
Regarding claims 4 and 5, Wildner fails to specifically teach the frame width being in a range from about 5 cm to about 250 cm, and the frame length being in a range from about 5 cm to about 250 cm. It would have been an obvious matter of design choice to modify the frame in Wildner to have a frame width in a range from about 5 cm to about 250 cm, and a frame length in a range from about 5 cm to about 250 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claims 6 and 7, Wildner fails to specifically teach the frame width being about 0.9 times the width of the glass substrate or less, and the frame length being about 0.9 times the length of the glass substrate or less. It would have been an obvious matter of design choice to modify the frame in Wildner to have the frame width being about 0.9 times the width of the glass substrate or less, and the frame length being about 0.9 times the length of the glass substrate or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Regarding claim 10, Wildner teaches the interior surface providing mechanical alignment for positioning the display module within the frame opening (Figs. 1-2; paragraph [0015]).
Regarding claim 11, Wildner fails to teach the interior surface and the first frame surface comprising an opaque border surrounding the display module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have colored the interior surface and the first frame surface in Wildner to be opaque in order to provide the desired appearance.
Regarding claim 13, Wildner teaches an optically clear adhesive disposed between the display module and the glass substrate (Fig. 2, transparent bonding material 5; paragraph [0016]; claim 1).
Regarding claim 14, Wildner teaches an air gap between the display module and the glass substrate (paragraph [0016]).
Regarding claim 20, Wildner teaches the front surface of the transparent cover can comprise a surface treatment, since the cover can be printed on or colored (paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781